DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-15, 17-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wirth et al. (Pub. NO. DE 102017124734 A1).
Regarding claims 1, 2, 4-9, and 24, Wirth et al. discloses a coupling device 2 for use with a bone anchoring element 4 comprising a head 8 and a shank 6 for anchoring in bone (figure 2A), the coupling device comprising: a receiving part 10 connectable to the head 8 of the bone anchoring element 4, the receiving part 10 having a first end, a second end, and a longitudinal axis 24 extending between respective centers of the first and second ends (figure 2d), and defining a coaxial passage 16 extending from the first 

    PNG
    media_image1.png
    647
    750
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    771
    578
    media_image2.png
    Greyscale



Regarding claim 22, Wirth et al. discloses a method for implanting a bone anchoring device 2, the bone anchoring device 2 comprising a bone anchoring element 4 comprising a head 8 and a shank 6 for anchoring in bone (figure 2A) and a coupling device 10/18 comprising a receiving part 10, the receiving part 10 having a first end, a second end, and a longitudinal axis 24 extending between respective centers of the first and second ends (figure 2A), and defining a coaxial passage 16 extending from the first end towards the second end (Figure 2a-2d), a pressure member 18/20 comprising a non-expandable first portion 20 and an expandable portion 18 attached to the first portion that forms a seat 44 for the head (figures 2a-2d, 3a-3g), wherein when the pressure member 18/20 is in the receiving part 10, the seat 44 is configured to be arranged-25-113229715.3200285 asymmetrically relative to the longitudinal axis of the receiving part 10 while a central axis of the first portion 20 of the pressure member 18/20 is substantially coaxial with the longitudinal axis (figure 2d), and a locking element “grub screw” (paragraph 0009 of the translation), the method comprising: anchoring the shank 6 of the bone anchoring element to bone (paragraph 0001); adjusting an angular position of the receiving part 10 relative to the shank 6 when the pressure member 18 is in the .  

    PNG
    media_image3.png
    843
    532
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wirth et al. (Pub. No DE 102017124734 A1) in view of Kishan et al. (Pub. No. US 2015/0272628).
Regarding claims 3 and 16, Wirth et al. discloses the claimed invention except wherein the second maximum angle is substantially 00 relative to the longitudinal axis. 
Kishan et al. teaches wherein the second maximum angle (lesser angle) of a favored angle bone screw is substantially 0 degrees relative to the longitudinal axis for the purpose of increasing the first maximum pivot angle (paragraph 0048) and facilitating the manipulation of the spine and reduction of spinal deformities (paragraph 0012).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the pressure member of Wirth et al. such .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive.
With regard to claims 1, 10, and 22, Applicant argues that Wirth does not disclose a first non-expandable portion attached to a second expandable portion of a pressure member.  However, the office respectfully disagrees.  As currently interpreted, the office considers the pressure member to be formed by elements 18 and 20, which are attached to each other via the receiver 10.  Figure 2d shows the two elements 18 and 20 of the pressure member attached to one another.  Element 18 is attached to element 20 via the secure engagement of elements 18 and 20 within receiver 10.  Element 20 is “caulked” in the receiver 10 via the depressions 74 (paragraph 0034) and element 18 is secured within the receiver 10 between element 20 and the lower seat of the receiver. Essentially, the receiver 10 attaches element 20 to element 18.   
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773